Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-17) in the reply filed on 02/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
	Pending claims 1-17 are addressed below. Claims 18-20 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	Claim 11 recites “a third control signal” without a second control signal in the scope of the parent claims, and therefore it is indefinite for the same reason indicated for claim 7 above.

Claims 16-17 recite “the action signal generator”, which lack proper antecedent basis in the claim. This limitation is presumed “the spray control system” previously defined in claim 12, as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6, 8, 9, 12-14, 15, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Redden (US 20150027044).
Re claim 1, Redden discloses an agricultural sprayer (10), comprising: 
a spraying system (nozzles 210 or 211, par. 41, 84, 95, fig. 13A-13C) that sprays a substance (fluid) on an agricultural surface (field); 
a crop characteristic sensor (100, par. 37-38, 59) that senses a crop characteristic (plant feature; par. 60, 122) of a crop on the agricultural surface and generates a crop characteristic signal (captured measurement or image of plant, par. 51, 60) indicative of the crop characteristic; 
a spray control system (processing algorithm logic of control system 300 that extract data from sensor data, par. 51, and algorithm in mechanism 500 that determines position; par. 51-52, 54: “The verification mechanism measurement can additionally be used to empirically determine (e.g., calibrate) treatment mechanism operation parameters to obtain the desired treatment effect”) that identifies a position of a component of a crop plant (par. 63: “Determining a treatment position functions to determine a global position at which the treatment should be applied …a position of a plant feature, such as an apical bud, corn silk,”) based on the crop characteristic sensor signal (par. 85: “The treatment mechanism is preferably selected based on the plant type or plant characteristics”; see also fig. 14); and 
an action signal generator (algorithm in control system 300 that output treatment actions to mechanism 200; par. 51) that generates an action signal (treatment operation 

Re claim 2, Redden discloses the agricultural sprayer of claim 1, wherein the spray control system identifies a position of corn silks  (par. 61: “The plant feature can be a leaf or set of leaves, a stem, a node, a petiole, an apical bud, a root structure, a shoot structure, a fruit, a fruit feature (e.g., corn silks)”) on a corn plant and wherein the spraying system comprises: a number of actuatable spray nozzles (210, see fig. 13A).

Re claim 3, Redden discloses the agricultural sprayer of claim 2, wherein the action signal generator (300) generates a first control signal that controls a position (treatment position relative to the plant feature; par. 63, 148) of at least one of the actuatable spray nozzles (210, 211) to spray the substance onto the identified position of the corn silk (par. 61 indicates plant feature includes corn silk) of the corn plant (see figs. 13A-13C).

Re claim 4, Redden discloses the agricultural sprayer of claim 3, wherein the sprayer control system further comprises: 
a sprayer performance system (algorithm in mechanism 500 that verify the treatment application via second measurement; par. 90: “verifying plant treatment S700, which functions to determine the treatment that was actually applied to the plant”) configured to receive, from a spray pattern sensor (sensor of the verification mechanism The second measurement can be the same type of measurement as the first measurement, but can alternatively be a different measurement type. In one example, recording the second measurement includes recording an optical image of the plant after treatment mechanism operation in the treatment mode. In another example, the second measurement can be a single image captured by a CCD camera”), a spray pattern sensor signal (par. 91: “second measurement”) indicative of a coverage of the substance (second image of plant after treatment) sprayed onto the identified position of the corn silks (par. 95: “detecting fluid beads or pools on the plant portion, detecting a spray blockage pattern or shadow on the substrate (e.g., substrate color change)”) and generate a performance metric (“fluid application indicator” or “verification indicator”, par. 95: “Determining the verification indicator value includes analyzing the second measurement for fluid application indicators. Fluid application indicators can include detecting dye colors in an optical image (e.g., wherein the working fluid includes a colored, fluorescent, or other dye)) based on the coverage of the substance sprayed (par. 95: “detecting fluid beads or pools on the plant portion, detecting a spray blockage pattern or shadow on the substrate (e.g., substrate color change), detecting an increase in humidity levels proximal the plant portion”) onto the identified position of the corn silks.

Re claim 5, Redden discloses the agricultural sprayer of claim 4, wherein the sprayer performance system is further configured to: generate the performance metric (“fluid application indicator” or “verification indicator”, par. 95) by comparing the reference indicator value”, “threshold”).

Re claim 6, Redden discloses the agricultural sprayer of claim 4, wherein the action signal generator (300; par. 51) generates a second control signal (signal to adjust future treatment) that adjusts the position of the at least one actuatable spray nozzle based on the coverage (par. 97: “The future treatment mechanism operation parameters can be adjusted based on the verification indicator values extracted from the second measurement”).

Re claim 8, Redden discloses the agricultural sprayer of claim 3, a pest detection sensor (processing algorithm in control system 300 that extract  “presence/absence of pest”; par. 51) that senses a position (par. 64: “determining a position of the plant feature”, “the pattern of bug marks or bites,”) of a pest on the corn plant and generates a sensor signal (positional data extracted from the sensor image, par. 64: “The plant feature position is preferably determined based on the first measurement, but can alternatively be determined based on a second measurement”) indicative of the position of the pest on the corn plant; and 
pest detection logic (par. 64: “determining the treatment position based on the plant feature position. The plant feature position can be a relative position (e.g., relative to a system component, such as the sensor, treatment mechanism, etc.) or a global position (e.g., absolute position)”) that determines a position of the pest on the corn plant based on the pest detection sensor signal.

Re claim 9, Redden discloses the agricultural sprayer of claim 8 wherein the action signal generator (algorithm in control system 300 that output treatment actions to mechanism 200) generates a second control signal (signal to spray pesticide; par. 73: “Selecting an action for a plant can include selecting … pesticide application”) to control the at least one actuatable spray nozzle (210, 211; figs. 13A-13C) to spray substance identified position of the pest on the crop plant. 

Re claim 12, Redden discloses a mobile agricultural sprayer (10) comprising: 
a spraying subsystem (210, 211, figs. 13a-13c) comprising: an at least one actuatable spray nozzle (210, 211) that sprays a substance onto a corn plant (par. 61: “The plant feature can be a leaf or set of leaves, a stem, a node, a petiole, an apical bud, a root structure, a shoot structure, a fruit, a fruit feature (e.g., corn silks)”) on an agricultural surface; 
a crop characteristic sensor (100 or 100 and 500, par. 64) that senses a position (position of plant feature, corn silk, par. 61, 63) of a corn silk on the corn plant on the agricultural surface and generates a sensor signal (captured measurement or image of plant, par. 51, 60) indicative of the position of the corn silk on the corn plant; and 
a spray control system (300; par. 58) that generates a first control signal (instruction to spray plant or treatment operation parameters; par. 49, 87) to control at least one actuatable spray nozzle (210, 211) to direct the spraying of the substance toward the position of the corn silk on the corn plant indicated by the sensor signal (par. 

Re claim 13, Redden discloses the mobile agricultural sprayer of claim 12 and further comprising: 
a pest detection sensor (processing function in control system 300 that extract  “presence/absence of pest”; par. 51) that senses a position (par. 64: “determining a position of the plant feature”, “the pattern of bug marks or bites,”) of a pest on the corn plant and generates a sensor signal (positional data extracted from the sensor image, par. 64: “The plant feature position is preferably determined based on the first measurement, but can alternatively be determined based on a second measurement”) indicative of the position of the pest on the corn plant; and 
pest detection logic (par. 64: “determining the treatment position based on the plant feature position. The plant feature position can be a relative position (e.g., relative to a system component, such as the sensor, treatment mechanism, etc.) or a global position (e.g., absolute position)”) that determines a position of the pest on the corn plant based on the pest detection sensor signal.

Re claim 14, Redden discloses the mobile agricultural sprayer of claim 13 wherein the spray control system (300) generates a second control signal (par. 97: “future treatment mechanism operation parameters”, or par. 102: logic to initiate “second treatment”) to control the at least one actuatable spray nozzle (211, 210) based on the identified position of the pest on the corn plant (see figs. 13a-13c).

Re claim 15, Redden discloses the mobile agricultural sprayer of claim 14 wherein the sprayer control system further comprises: a sprayer performance system (algorithm in mechanism 500 that verify the treatment application via second measurement; par. 90: “verifying plant treatment S700, which functions to determine the treatment that was actually applied to the plant”) configured to receive a sensor signal (par. 91: “second measurement”), from a spray pattern sensor (sensor of the verification mechanism 500; see par. 54, par. 90: “The second measurement can be the same type of measurement as the first measurement, but can alternatively be a different measurement type. In one example, recording the second measurement includes recording an optical image of the plant after treatment mechanism operation in the treatment mode. In another example, the second measurement can be a single image captured by a CCD camera”), indicative of a coverage of the substance (par. 95: “detecting fluid beads or pools on the plant portion, detecting a spray blockage pattern or shadow on the substrate (e.g., substrate color change)”) sprayed onto the corn plant (second image of plant after treatment shows spray coverage), and identify a coverage metric indicative of the coverage of the substance sprayed onto the corn plant based on the spray pattern sensor signal (“fluid application indicator” or “verification indicator”, par. 95: “Determining the verification indicator value includes analyzing the second measurement for fluid application indicators. Fluid application indicators can include detecting dye colors in an optical image (e.g., wherein the working fluid includes a colored, fluorescent, or other dye)) based on the coverage of the substance sprayed (par. 95: “detecting fluid beads or pools on the plant portion, detecting a spray blockage pattern or shadow on the substrate (e.g., substrate color change), detecting an increase in humidity levels proximal the plant portion”).

Re claim 17, Redden discloses the mobile agricultural sprayer of claim 15 wherein the action signal generator (300) generates a vehicle control signal (signal to adjust future treatment) to control a vehicle to apply additional substance to the identified position of the corn silk on the corn plant based on the coverage metric (par. 97: “The future treatment mechanism operation parameters can be adjusted based on the verification indicator values extracted from the second measurement”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redden (US 20150027044) in view of Warren (US 20200113166).
Re claim 7, Redden discloses the agricultural sprayer of claim 4, wherein the system utilize a secondary spray treatment after the first treatment (par. 102), along with “a secondary detection mechanism (e.g., an airborne mechanism)” (par. 103) in addition to the vehicle system 10 on the ground, but does not explicitly teach that the action signal generator (300) generates a third control signal that controls a UAV to apply additional substance to the identified position of the corn silks based on the coverage. 
Warren discloses additional UAV that receives instructions from a base station 20 for monitoring and pesticide spraying (par. 5-6, 37). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redden to incorporate the teachings of Warren to provide the action signal generator (300) generating a third/additional control signal that controls a UAV to apply additional substance to the identified position of the corn silks based on the coverage. Doing so would optimize treatment process for the most effective treatment application. 

Re claim 8, in alternative to the rejection above, Redden, as modified, discloses the agricultural sprayer of claim 3, wherein pesticide spray treatment (pesticide application, par. 73) based on pest detection is described (par. 51: “the presence, absence and/or quantification of pests (e.g. insects)”), and sensors to identify specific plant feature on the plant. 

Warren discloses a spray system that utilize a camera sensor to detect pest (par. 11) that generates a pest detection sensor signal (measured data of the pest presence) indicative of a characteristic relative to a pest on the agricultural surface (figs. 5-6, par. 39-40), and pest detection logic configured to identify a position of the pest (par. 33: “plot the position of ..insects”) on the crop plant based on the pest detection sensor signal (par. 38: “Object detection means send out signals which bounce off of objects, such as animals or obstacles, are returned to the UAV to indicate the position of objects and logged into a memory and/or conveyed to the base station”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redden to incorporate the teachings of Warren to provide a pest detection sensor that generates a pest detection sensor signal indicative of a characteristic relative to a pest on the agricultural surface; and pest detection logic configured to identify a position of the pest on the crop plant based on the pest detection sensor signal. Having a sensor that specifically identify position of pest relative to the plant would improve effectiveness of pesticide treatment and reduce cost by eliminating unnecessary overspray as suggested in Warren in paragraph 8. 

Selecting an action for a plant can include selecting … pesticide application”) to control the at least one actuatable spray nozzle (210, 211; figs. 13A-13C) to spray substance identified position of the pest on the crop plant. 

Re claims 10-11, Redden, as modified, discloses the agricultural sprayer of claim 8 wherein Warren further teaches the pest detection logic is further configured to identify a type of pest (par. 13: “Images detected by the camera are compared with the crop and weed database to respectively identify the crop plants, pests, and weeds. The data relating to the type of weeds and types of pests is transmitted to the controller”) on the crop plant based on the pest detection sensor signal (claim 10); wherein the action signal generator generates a control signal that controls a type of substance to be sprayed onto the crop plant by at least one actuatable spray nozzle based on the identified type of pest (claim 11; par. 13: “If exclusive herbicides or pesticides are necessary for treating a particular weed or pest, then a specific UAV with the appropriate herbicide or pesticide is deployed”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redden to incorporate the teachings of Warren to utilize the pest detection logic further configured to identify a type of pest on the crop plant based on the pest detection sensor signal, wherein the 

Re claim 16, Redden discloses the mobile agricultural sprayer of claim 15 but does not teach a user interface mechanism wherein the action signal generator (presumed “the spray control system”) generates a third control signal to surface the coverage metric on the user interface mechanism.
	Warren teaches a base station 20 with a display and keyboard, mouse as a user interface mechanism where the controller/CPU provides “relay information to the user including pictures from the drones, detected conditions” (figs. 9A-9C, par. 37, par. 33, 10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redden to incorporate the teachings of Warren to provide a user interface mechanism wherein the action signal generator (presumed “the spray control system”) generates a third control signal (relaying information) to surface the coverage metric on the user interface mechanism. Doing so would allow the user to monitor the progress of the treatment (par. 10) and provide further instruction (par. 9) as suggested by Warren. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752